Citation Nr: 1735762	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  14-35 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for residual paralysis of left vocal cord status post laryngeal cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1961 to December 1981, with confirmed service in the Republic of Vietnam.  He was awarded the Combat Action Ribbon and Navy Achievement Medal with Combat "V", among other awards and decorations.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) that reduced the Veteran's evaluation for residual paralysis of left vocal cord status post laryngeal cancer from 100 percent to 30 percent, effective June 1, 2014.

The Veteran indicated a desire to be scheduled for a Travel Board hearing at the RO, but subsequently requested that the hearing be withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's residual paralysis of left vocal cord status post laryngeal cancer has been manifested by severe incomplete paralysis of the hypoglossal nerve but has not resulted in complete loss of motor function of the tongue or complete organic aphonia with the constant inability to speak above a whisper during the period of the appeal.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent have not been met for residual paralysis of left vocal cord status post laryngeal cancer.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.97, Diagnostic Code 6519; 4.124a, Diagnostic Code 8212 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

The Veteran's squamous cell carcinoma of the vocal cord was granted a 100 percent evaluation for malignant neoplasm in an April 2012 rating decision, effective February 2012.  An April 2013 rating decision proposed to decrease the Veteran's evaluation to noncompensable due to inactive disease.  The March 2014 rating decision assigned a 30 percent evaluation effective June 1, 2014, for residual paralysis of the left vocal cord, status post laryngeal cancer.  Thus, the procedures for reducing the rating following cessation of treatment for malignant neoplasms were properly followed.  38 C.F.R. §§ 3.105(e), 4.97, Diagnostic Code 6819 (2016).  The Veteran disagreed with the assigned 30 percent rating.

The Veteran's residual paralysis of left vocal cord status post laryngeal cancer is rated under Diagnostic Code 8212 for paralysis of the twelfth (hypoglossal) cranial nerve under the rating criteria for Diseases of the Cranial Nerves, found in 38 C.F.R. § 4.124a.  

The Veteran contends that the residual vocal cord paralysis results in hoarseness and difficulty speaking, that he is unable to speak above a whisper at times, and has to take breaks while speaking due to coughing or fatigue.

The Board finds the evidence of record does not demonstrate complete paralysis of the twelfth hypoglossal cranial nerve to warrant a higher evaluation as there is no evidence of complete loss of motor function of the tongue during the period of the claim.  See 38 C.F.R. § 4.124a, Diagnostic Code 8212.  Although the Veteran reported intermittent difficulty with tongue mobility, VA treatment records found the twelfth cranial nerve to be grossly normal.  Specifically, an August 2014 VA treatment record noted intermittent difficulty with tongue mobility and symptoms of slurred speech; however, upon examination there was completely normal tongue motion.  September 2014 VA treatment records noted grossly symmetrical upper and lower face, adequate labial strength and range of motion, normal jaw and lingual strength, protruding tongue at midline, symmetric soft palate, grossly intact facial sensation, and no adventitious movements; the twelfth cranial nerve was found to be grossly intact.  As such, a rating in excess of 30 percent is not warranted under Diagnostic Code 8212.

The Board has also considered whether a higher rating may be granted under any other diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991) (finding all potential applicable diagnostic codes must be considered, whether or not they are raised by a claimant).  The Board has considered whether the residual vocal cord paralysis may warrant a higher rating due to complete organic aphonia, but finds the preponderance of the evidence against a finding that the residual vocal cord paralysis is manifested by constant inability to speak above a whisper during the period of the appeal.  See 38 C.F.R. § 4.97, Diagnostic Code 6519.  Although a July 2014 VA treatment record indicates breathy and hoarse voice that remained unchanged with head turn or external digital pressure on the left and right sides of the larynx, the Board finds the evidence does not support a finding that the Veteran was completely unable to speak above a whisper during the period of the appeal.  Specifically, a September 2014 VA speech therapy treatment record noted treatment by medialization of the paralyzed vocal fold that was temporarily successful in restoring normal voice but that there continued to be a small posterior gap during vocal fold adduction that resulted in dysphagia and mild to moderate dysphonia due to unilateral vocal cord paralysis.  The speech pathologist reported adequate respiratory support for sentence-length utterances with mild to moderately reduced loudness, breathy and hoarse phonatory qualities, normal resonance, articulation, and prosodic variation, and total comprehensibility in a quiet evaluation room.  

The Board acknowledges the Veteran and his wife, son, and brother are competent to attest to things experienced or observed through the senses, such as symptoms of difficulty swallowing and coughing, and hoarse, breathy speech that was difficult to understand.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the lay statements do not indicate that the Veteran has complete organic aphonia or complete paralysis of the twelfth cranial nerve with loss of motor function of the tongue to warrant a higher evaluation during the period on appeal.   Moreover, the Veteran has not contended that his symptoms included complete aphonia with constant inability to speak above a whisper; rather, he reported intermittent inability to speak above a whisper.

As such, a rating in excess of 30 percent for Veteran's residual paralysis of left vocal cord status post laryngeal cancer must be denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).








	(CONTINUED ON NEXT PAGE)
ORDER

A rating in excess of 30 percent for residual paralysis of left vocal cord status post laryngeal cancer is denied.





____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


